Title: From George Washington to Major Benjamin Tallmadge, 30 October 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dear Sir
          Head Quarters [West Point] 30th October 1779
        
        I have your favr of the 28th. I send you by your dragoon a small quantity of the counterpart, of which we must be as saving as possible. I have heard nothing from Rhode Island, at which I am much surprised, especially if the Vessels bound to the Westward had troops on board. General Howe does not seem to think that, that matter was perfectly clear. I am Dear Sir &.
      